DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 54-73 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Jul. 2021 has been entered.

Status of Claims
	Claims 1-53 are cancelled.  Claims 58-59, and 65-73 are withdrawn.

Response to Amendment
	The amendments filed on 19 Jul. 2021 have been entered.
The declaration under 37 CFR 1.132 filed 19 Jul. 2021 is insufficient to overcome the rejection as set forth in the last Office action because unexpected results cannot overcome anticipation.

	Dr. Stephens declares that the aim of this experiment was to compare the relative phototoxicity of chlorin e4 and its disodium salt versus chlorin e6 and its trisodium salt in cancer cells in vitro and identify the relative IC90 and IC10 values for phototoxicity and non-specific 

Dr. Stephens’ declarations filed 19 Jul. 2021 have been fully considered but they are not persuasive. Unexpected results cannot overcome anticipation.  Wong discloses γ-methyl rhodochlorin disodium having the structure 
    PNG
    media_image1.png
    374
    403
    media_image1.png
    Greyscale
 which was obtained from chlorophyll.  It is noted that the in the response filed on 6 Dec. 2016, Applicants included a copy of Woodward (Angew. Chem.; published 1960) and asserted that the stereochemistry at the C7 and C8 is the opposite to the stereochemistry claimed in the present application (see pg. structure I on pg. 652 of Woodward). Therefore, the embodiments of the present invention are not anticipated.  However, after further consideration, the γ-methyl rhodochlorin disodium disclosed by Wong must in fact be the claimed chlorin e4 disodium because γ-methyl rhodochlorin disodium disclosed by Wong was obtained from chlorophyll.  The chlorin e4 in Li was obtained directly from chlorophyll, which is the same source of γ-methyl rhodochlorin.  In addition, the chlorin e6, a chlorin e4 precursor, in Iwai was obtained directly from chlorophyll.  Note also that chlorophyll a has the same stereochemistry at the C7 and C8 
In addition, the instant Dr. Stephens declaration establishes that chlorin e4 and chlorin e4 sodium have a nearly identical therapeutic indexes of 10.7 and 11.  Unexpected must demonstrate a marked improvement over the prior art.  Chlorin e4 is in the prior art of Li.  The therapeutic indexes of 10.7 and 11 are nearly equivalent and seem to be within the margin of error.  Nearly identical therapeutic indexes is not evidence of an unexpected result.

Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 54-57 and 60-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwai et al. (J. Clin. Biochem. Nutr.; published 1989), in view of Li et al. (Oncol. Rep.; published 2012) for the reasons cited in the Office action filed on 19 Jan. 2021.

Applicants Arguments
	Applicants assert that from the experiments described in the Cho 2020 declaration, chlorin e6 sodium was prepared by heating in pyridine and a base (NaOH) and the end product was chlorin e6 sodium, not the decarboxylated chlorin e4 sodium.  Even if a skilled artisan were to use the chlorin e6 sodium of Iwai in the method of Li, the skilled person would not produce chlorin e4 sodium.  Chlorin e4 sodium is surprisingly better photosensitizer than any of the other three compounds – chlorin e4 free acid, chlorin e6 free acid and chlorin e6 sodium.  See attached declaration.  The experiments conducted show that chlorin e4 sodium has a higher therapeutic index than its free acid, whereas chlorin e6 sodium has a lower therapeutic index that its free acid.  A person of ordinary skill would have been aware that turning a chlorin compound into its sodium salt has a negative impact on its therapeutic index.

19 Jul. 2021 have been fully considered but they are not persuasive. Dr. Stephens declaration is ineffective for the reasons discussed above.  Iwai discloses PDT of a mouse tumor using a chlorin e6 trisodium (Chl) and not chlorin e6.  There is a preference for Chl over chlorin e6 in Iwai.  Li disclose chlorin e4 as a PDT.  It was previously asserted that it would have been obvious to a person of ordinary skill in the art to prepare chlorin e4 sodium because it would have been expected to provide an equivalent chlorin derivative suitable for use in PDT.  The Dr. Stephens declaration only reinforces this rationale because chlorin e4 and chlorin e4 sodium exhibited nearly equivalent therapeutic index.


New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 62, the limitations of “(including intravenous, subcutaneous, intramuscular, intradermai, intratracheal, intraperitoneal, intraarticuiar, intraabdominal, intracranial and 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 54-57, and 60-64 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wong et al. (J. Pharmacol. Exp. Therap.; published 1965).

	Regarding claims 54-57, and 60-61, Wong et al. disclose γ-methyl rhodochlorin disodium obtained from chlorophyll having the structure 
    PNG
    media_image1.png
    374
    403
    media_image1.png
    Greyscale
. Regarding claims 62-64, Wong et al. disclose a composition of γ-methyl rhodochlorin disodium in ringers solution (pharmaceutical composition in a form suitable for parenteral administration).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618